In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Croiter, R.), dated November 8, 2000, which granted the father’s application for unsupervised visitation with the child in Florida.
Ordered that the order is affirmed, without costs or disbursements.
A noncustodial parent is entitled to meaningful visitation, and denial of that right is so drastic that it must be based on substantial evidence that visitation would be detrimental to *487the welfare of the child (see Matter of Bradley v Wright, 260 AD2d 477; cf. Matter of MacEwen v MacEwen, 214 AD2d 572; Matter of Vanderhoff v Vanderhoff, 207 AD2d 494). Further, the determination of visitation is within the sound discretion of the hearing court based upon the best interests of the child (see Koppenhoefer v Koppenhoefer, 159 AD2d 113, 116), and its determination will not be set aside unless it lacks a substantial basis in the record (see Koppenhoefer v Koppenhoefer, supra). Here, the Referee’s determination to grant the father unsupervised visitation in Florida has such a substantial basis.
The mother’s remaining contentions are without merit. Florio, J.P., S. Miller, Adams and Crane, JJ., concur.